--------------------------------------------------------------------------------



Exhibit 10.2


AMENDED AND RESTATED
REVOLVING LINE OF CREDIT NOTE
WORKING CAPITAL


$13,000,000.00 U.S.
October 6, 2006



FOR VALUE RECEIVED, the undersigned, VeriChip Corporation, a Delaware
corporation with a principal place of business at 1690 South Congress Avenue,
Suite 200, Delray Beach, Florida 33445 (the “Borrower”), hereby promises to pay
to the order of Applied Digital Solutions, Inc., a Missouri corporation located
at 1690 South Congress Avenue, Suite 200, Delray Beach, Florida 33445 (the
“Lender”), at such address, or such other place or places as the holder hereof
may designate in writing from time to time hereafter, the maximum principal sum
of Thirteen Million Dollars ($13,000,000.00), or, if less, so much thereof as
may be advanced or readvanced by the Lender to the Borrower pursuant to the
terms of the Loan Agreement (as hereinafter defined), together with interest as
provided for hereinbelow, in lawful money of the United States of America.
 
Interest shall be calculated and charged daily on the basis of actual days
elapsed over a three hundred sixty (360) day banking year, on the unpaid
principal balance outstanding from time to time at a fixed rate equal to twelve
percent (12%) per annum (the “Interest Rate”). The Interest Rate will apply to
the outstanding amount under the Loan Agreement and this Note effective from and
after the date hereof. For avoidance of doubt, the interest rate described in
the Original Note (defined below) applied to the outstanding amounts under the
Original Note prior to the date of this Note.
 
The Borrower shall make a balloon payment of principal, interest and any fees or
expenses outstanding on December 27, 2010 (the “Maturity Date”) unless a change
of ownership or management occurs, as defined in Section IX. C. of the Loan
Agreement as defined below, or an initial public offering of the Borrower’s
common stock is consummated, in which case the Borrower shall, within two
business days of such event, repay in full all principal, interest and any fees
or expenses outstanding hereunder.
 
The Note is issued under, and is subject to, the Commercial Loan Agreement of
even date between the Borrower and the Lender, as it may be amended from time to
time (the “Loan Agreement”). The holder of this Note is entitled to all of the
benefits and rights of the Lender under the Loan Agreement. However, neither
this reference to the Loan Agreement nor any provision thereof shall impair the
absolute and unconditional obligation of the undersigned to pay the principal
and interest on this Note as herein provided. Any capitalized term used in this
Note that is not otherwise expressly defined herein shall have the meaning
ascribed thereto in the Loan Agreement.
 
The holder may impose upon the undersigned a delinquency charge of $35.00 or
five percent (5.00%) of the amount of the principal and/or interest payment not
paid on or before the thirtieth (30th) day after such installment is due,
whichever is greater. The entire principal
 

--------------------------------------------------------------------------------


 
balance hereof, together with accrued interest, shall after maturity, whether by
demand, acceleration or otherwise, bear interest at the contract rate of this
Note plus an additional three percent (3.00%) per annum. Upon default by
Borrower under the terms of this Note or any other Loan Documents, interest
shall accrue at a variable rate equal to the contract rate of this Note plus
three percent (3.00%).
 
The undersigned agrees to pay on demand all reasonable out-of-pocket costs of
collection hereof, including court costs, service fees, and reasonable
attorney’s fees, whether or not any foreclosure or other action is instituted by
the holder in its discretion.
 
The word “holder”, as used in this Note, shall mean the payee or endorsee of
this Note who is in possession of it, or the bearer, if this Note is at that
time payable to the bearer.
 
The indebtedness evidenced by this Note is secured by the Loan Documents as
defined in the Loan Agreement. Any default by the undersigned under the Loan
Documents shall constitute a default under this Note entitling the holder to
declare the entire principal amount of the indebtedness evidenced hereby,
together with all accrued interest thereon, immediately due and payable.
 
No delay or omission on the part of the holder in exercising any right,
privilege or remedy shall impair such right, privilege or remedy or be construed
as a waiver thereof or of any other right, privilege or remedy. No waiver of any
right, privilege or remedy or any amendment to this Note shall be effective
unless made in writing and signed by the holder. Under no circumstances shall an
effective waiver of any right, privilege or remedy on any one occasion
constitute or be construed as a bar to the exercise of or a waiver of such
right, privilege or remedy on any future occasion. The acceptance by the holder
hereof of any payment after any default hereunder shall not operate to extend
the time of payment of any amount then remaining unpaid hereunder or constitute
a waiver of any rights of the holder hereof under this Note.
 
All rights and remedies of the holder, whether granted herein or otherwise,
shall be cumulative and may be exercised singularly or concurrently, and the
holder shall have, in addition to all other rights and remedies, the rights and
remedies of a secured party under the Uniform Commercial Code of New Hampshire.
The holder shall have no duty as to the collection or protection of the
Collateral or of any income thereon, or as to the preservation of any rights
pertaining thereto beyond the safe custody thereof. Surrender of this Note, upon
payment or otherwise, shall not affect the right of the holder to retain the
Collateral as security for the payment and performance of any other liability of
the undersigned to the holder.
 
Every maker, endorser, or guarantor of this Note, or the obligations represented
by this Note, waives all exemption rights, valuation and appraisement,
presentment, protest and demand, demand for payment, notice of dishonor and
protest and all other demands and notices in connection with the delivery,
acceptance, performance, default or enforcement of this Note, and assents to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of Collateral, and/or to the addition or
release of any other party or person primarily or secondarily liable.
 
This Note may be prepaid in whole or in part without penalty.
 
2

--------------------------------------------------------------------------------


This Note and the provisions hereof shall be binding upon the undersigned and
the undersigned’s heirs, administrators, executors, successors, legal
representatives and assigns and shall inure to the benefit of the holder, the
holder’s heirs, administrators, executors, successors, legal representatives and
assigns.
 
This Note amends and restates that certain promissory note dated December 27,
2005, in the principal amount of $8,500,000.00 from the Borrower in favor if the
Lender (“Original Note”). This Note may not be amended, changed or modified in
any respect except by a written document that has been executed by each party.
This Note constitutes a New Hampshire sealed instrument and contract to be
governed by the laws of such state and to be paid and performed therein.
 
IN THE PRESENCE OF:


 
VeriChip Corporation
/s/Joseph L. Stark
By: /s/ William Caragol
Joseph L. Stark
Print Name: William Caragol
Wachovia Bank
Title: CFO









3









